             Case 3:15-cv-03747-JD Document 544 Filed 03/29/21 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION

IN RE FACEBOOK BIOMETRIC                  )               Master File No. 3:15-cv-03747-JD
INFORMATION PRIVACY LITIGATION            )
_________________________________________ )
                                          )
This Document Relates To:                 )
                                          )
ALL ACTIONS.                              )

                                       NOTICE OF APPEAL

       Kara Ross, by her counsel, Paúl Camarena, respectfully appeals the United States District

Court’s order (ECF 537) to the United States Court of Appeals for the Ninth Circuit.

       Respectfully submitted,
       Kara Ross
       North & Sedgwick, L.L.C.
by:    /s/ Paúl Camarena
       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       paulcamarena@paulcamarena.com
       (312) 493-7494
